UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4037


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHUCK WILLIE BELLAMY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01036-TLW-1)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chuck Willie Bellamy, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chuck Willie Bellamy appeals from the district court’s

order granting the Government’s Fed. R. Crim. P. 35(b) motion

and   reducing     Bellamy’s   term   of     imprisonment     from   216   to   120

months.       On   appeal,     Bellamy     challenges   the     extent     of   the

district court’s departure, which this court has no jurisdiction

to consider on appeal, absent circumstances not here alleged.

See United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995).

Accordingly,       we   deny   Bellamy’s      motion    for    appointment       of

counsel, and dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                         2